McBRIDE, J.
1. The certificate itself is by analogy at least, in the nature of a contract between the county and the purchaser, hence it is but reasonable to hold that such contract cannot be impaired by subsequent legislation so as to deprive the plaintiff of 15 per cent upon the amount specified in the certificate. As to other taxes paid by him, such payments were purely voluntary and were not necessary to maintain the integrity of the certificate issued to him. To constitute a vested right in plaintiff to receive 15 per cent on the amount paid on future taxes, there must have been a corresponding obligation on his part to pay them, which is not the case here. “A vested right must be something more than a mere expectation based upon the anticipated continuance of existing laws; it must have become a title legal or equitable to the present or future enjoyment of property”: Black, Const. Law, 430; Sutherland, Stat. Const., § 164; Steers v. Kinsey, 68 Ark. 360 (58 S. W. 1050); Brooklyn Union Gas Co. v. City of New York, 115 App. Div. 69 (100 N. Y. Supp. 570).
2. The so-called interest rate on delinquent taxes is in fact a penalty: Colby v. Medford, 85 Or. 485, 527, 528 (167 Pac. 487). There can be no vested right in a penalty: Anderson v. Byrnes, 122 Cal. 272 (54 Pac. 821); Parmelee v. Lawrence, 48 Ill. 331; Bay City R. R. Co. v. Austin, 21 Mich. 390.
*2443. It is further urged hy the plaintiff that Section 7 of the act of 1917 (Chapter 227, Laws 1917), quoted above, excludes from its operation taxes paid by the holder of a delinquent tax certificate. We are unable to see that the rate of interest on taxes paid after the certificate has issued is “applicable” to such certificate. Had the legislative intent been to continue the rate of 15 per cent with reference to such taxes, it would have been easy to have said so in unambiguous language. The legislature evidently considered the exaction of 15 per cent harsh and oppressive; and as it had the authority, as we have shown, to remedy this injustice, it is reasonable to suppose, in the absence of express language or necessary implication to the contrary, that it intended to proceed to the full extent of such' authority.
As a rule there are only two classes of people who allow their taxes to become delinquent: those who are ignorant that the taxes are due, and those who are pecuniarily unable to pay. And while some penalty is absolutely necessary to prevent undue delay in payment, we should not give a forced construction to the statute in order to increase the burden upon those who are least able to' bear it. A penalty of 12 per cent, double the legal rate of interest, is sufficiently burdensome to induce all who are able to do so to pay promptly, and such considerations we think were in the contemplation of the legislature when the act of 1917 was passed.
The judgment of the Circuit Court is affirmed.
Mr. Justice McCourt took no part in the hearing or decision of this case. Affirmed.